Citation Nr: 1532518	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation benefits based on the need for the regular aid and attendance of another person or on account of housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to May 1947.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A notice of disagreement was received in June 2012, a statement of the case was issued in November 2012, and a substantive appeal was received in January 2013.

In June 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on the basis of being housebound.

Compensation at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.

'Bedridden' will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Special monthly compensation is also payable where a veteran has a single service-connected disability rated as 100 percent, without resort to individual unemployability, and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a result of his or her service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).



Review of the record reveals that service connection is in effect for valvular heart disease with mitral stenosis, evaluated as 30 percent disabling; right knee replacement, evaluated as 30 percent disabling; degenerative arthritis and chondromalacia of the left knee, evaluated as 30 percent disabling; and bilateral pes planus, evaluated as 10 percent disabling.  The Veteran has been in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) since June 20, 2000.

Review of the record also reflects that the Veteran has undergone disability evaluations for his bilateral knee disabilities during the period contemplated by this appeal.  Because, however, the descriptions of his levels of impairment in these examination reports are limited to discussion of his knees, these reports, alone, are insufficient for purposes of deciding the special monthly compensation claim.  

The Veteran has also submitted copies of VA Form 21-2680, "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance," dated in April 2011 and December 2013 that appear to have been filled out by the Veteran's own doctor.  These opinions are insufficient for purposes of deciding the special monthly compensation claim, however, because the physician who completed them did not limit his consideration to the Veteran's service-connected disabilities.  For example, the doctor described impairment caused by the Veteran's frozen shoulder and spinal stenosis, neither of which is service-connected.  Because the special monthly compensation criteria require that the impairment at issue be due to service-connected disabilities, the April 2011 and December 2013 opinions do not allow for the grant of this claim.

The Board notes that no aid and attendance or housebound status examination has been conducted.  The Board finds it necessary to remand this claim in order to obtain such an examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate examination to determine eligibility for special monthly compensation based on the need for aid and attendance or by reason of being housebound.  The claims file must be provided to and be reviewed by the examiner.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner must specifically address these questions regarding the Veteran's service-connected disabilities:

(a) Is the Veteran unable to dress or undress himself and keep himself ordinarily clean and presentable? 

(b) Does he require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid? 

(c) Is he unable to feed himself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature? 

(d) Does he have incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment? 

(e) Does he have any disability that requires that he remain in bed? 

(f) Is he substantially confined to his dwelling and the immediate premises, and if so, is it reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime?

For purpose of this opinion, the Veteran's service connected disabilities are as follows: valvular heart disease with mitral stenosis, evaluated as 30 percent disabling; right knee replacement, evaluated as 30 percent disabling; degenerative arthritis and chondromalacia of the left knee, evaluated as 30 percent disabling; and bilateral pes planus, evaluated as 10 percent disabling.  The Veteran has been in receipt of a TDIU since June 20, 2000.

In answering these questions, the examiner may only consider impairment caused by service-connected disabilities.  No impairment by nonservice-connected disabilities may be considered.

The medical rationale for all opinions expressed should be provided.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




